          Case 1:20-cr-00238-NONE-SKO Document 197 Filed 04/19/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00238-NONE
10
                                  Plaintiff,             STIPULATION TO MOTION SCHEDULE;
11                                                       FINDINGS AND ORDER
                            v.
12
     KENNETH BASH, ET AL.,
13
                                  Defendants.
14

15
                                                 STIPULATION
16
            1.      On April 9, 2021 and April 19, 2021, defendant Bash filed motions in the above matter.
17
     Dkt. 189 and 195.
18
            2.      Based on the filing of the motions, counsel agree and stipulate that the following motions
19
     schedule shall apply as to these motions:
20
                    a)     Opposition to motions shall be filed no later than May 14, 2021.
21
                    b)     Replies shall be filed no later than June 11, 2021.
22
     //
23

24
     //
25

26
     //
27

28
                                                         1

30
        Case 1:20-cr-00238-NONE-SKO Document 197 Filed 04/19/21 Page 2 of 2


 1               c)     The Court will hold a hearing on all motions on June 25, 2021, at 8:30 a.m.

 2        IT IS SO STIPULATED.

 3
     Dated: April 19, 2021                               PHILLIP A. TALBERT
 4                                                       Acting United States Attorney
 5
                                                         /s/ STEPHANIE M. STOKMAN
 6                                                       STEPHANIE M. STOKMAN
                                                         Assistant United States Attorney
 7

 8   Dated: April 19, 2021                               /s/ W. SCOTT QUINLAN
                                                         W. SCOTT QUINLAN
 9
                                                         Counsel for Defendant
10                                                       KENNETH BASH

11

12

13

14                                     FINDINGS AND ORDER

15 IT IS SO ORDERED.

16
       Dated:    April 19, 2021
17                                                 UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                     2

30
